MEMORANDUM OF DECISION
On the basis of documentary and other uncontroverted evidence, the referee decided the basic question presented in this case, namely, whether the Town of Washington by its deed of August 13,1934, included the “Paint Mine Lot” in its conveyance of the “John Howard farm” to plaintiff’s predecessor in title. After careful review, we agree with the referee’s negative conclusion and with the Superior Court’s acceptance of his report. We have no occasion to reach any of the other questions argued on appeal.
The entry is:
Appeal denied.
Judgment for defendant affirmed.
ARCHIBALD, J., did not sit.